SCOTT, Justice.
Defendant was found guilty by a district court jury of two counts of the gross misdemeanor offense of fleeing a peace officer in a motor vehicle, Minn.Stat. § 609.487, subd. 3 (1982). The trial court fined defendant a total of $500 and sentenced him to two consecutive jail terms of 1 year each. The court stayed execution of the jail sentences and placed defendant on probation, subject to a number of conditions, including that defendant serve 1 year of probationary jail time with the second 6 months suspended if he agreed to participate in a chemical dependency treatment program at the end of the first 6 months. On this appeal from judgment of conviction defendant seeks an outright reversal of his convictions on the ground that the evidence identifying him as the driver of the car that fled the peace officers on two different occasions was legally insufficient. There is no merit to this contention.
Affirmed.